Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2021 has been entered.
1. 	The amendment filed 9/7/21 has been entered and fully considered.
2.         Acknowledgement is made of Applicant’s declaration filed 9/7/21, it has been entered and considered.
3.          The double patenting rejection is withdrawn after further consideration of the amendment in the patent case.  In the instant case, component b) states “a quaternizing agent suitable for converting the tertiary amino group of compound (a) to a quaternary nitrogen, said quaternizing agent comprising dialkyl sulfates, hydrocarbyl substituted carbonates, esters of carboxylic acids and/or polycarboxylic acids, or any combination thereof; and wherein a) and b) are reacted without a separate acid component.”  In the Patent case, component b) states “a quaternizing agent suitable for converting the tertiary amino group of compound (a) to a quaternary nitrogen, said quaternizing agent comprising hydrocarbyl epoxides and wherein a) and b) are reacted without a separate acid component.  Therefore having the limitations stated above would not be obvious variants to one of ordinary skill in the art, consequently the double patenting rejection is withdrawn.
Summary
Applicant’s arguments see pages 4-7, filed 9/7/21, with respect to claims 1-7 have been fully considered and are persuasive.  The 103 rejection of claims 1-7 have been withdrawn.
Claims 1-7 are pending and have been considered.
Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a composition comprising a quaternary ammonium salt, wherein the quaternary ammonium salt comprises the reaction product of:
a) a compound comprising a non-quaternized ester detergent having a number average molecular weight of from about 100 to about 500 and a compound having an oxygen or nitrogen atom capable of condensing with said acid where said compound contains a tertiary amino group and wherein the ester group has the formula, recited in the claims; which is outside the scope of prior art.
	SEXTON (WO8809365, cited on IDS filed 5/11/2020) in combination with REID ET AL. (WO2011095819, cited on the IDS filed 5/11/2020) is the closest prior art that teaches:
SEXTON discloses a diesel fuel composition of a quaternary ammonium salt in combination with REID disclosure of a diesel fuel composition comprising a quaternary ammonium salt with the molecular weights of the reactants.
However, Applicant’s claimed ester salts are surprisingly more effective at reducing injector deposits than the salts having a hydrocarbyl-substituent having a number average molecular weight outside the about 100 to about 500 range in the claims. This improvement is shown in Table


    PNG
    media_image1.png
    116
    607
    media_image1.png
    Greyscale

As Dr. Salem states in paragraph [0009] of her declaration, the claimed ester salt of Example 1-C performs significantly better than the comparative examples, including Example 1-B, which is an ester quaternary ammonium salt made with a 1000M, PIB hydrocarbyl substituent, the substituent taught as preferable in REID (page 9, line 17); which is outside the scope of SEXTON and REID.
Therefore any combination of SEXTON or REID fail to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771




/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771